United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 11-2296
                       ___________________________

                               Derrick D. Howard

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

    Bank of America, N.A. as successor by merger to Lasalle Bank National
  Association, as Trustee for Certificate Holders of Bear Stearns Asset Backed
Securities 1 LLC, Asset Backed Certificates, Series 2005-HE3 c/o EMC Mortgage
                                   Corporation

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                         Submitted: December 11, 2012
                           Filed: December 14, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Derrick Howard appeals the district court’s1 dismissal of his civil complaint.
Having carefully reviewed the record, we agree with the district court that Howard’s
complaint was barred by res judicata, based on a judgment rendered in Missouri court
in a prior legal proceeding between the same parties, and involving the same matter
that was the subject of the instant complaint. See C.H. Robinson Worldwide, Inc. v.
Lobrano, 695 F.3d 758, 764 (8th Cir. 2012) (law of forum that rendered first
judgment controls res judicata analysis); Niere v. St. Louis Cnty., Mo., 305 F.3d 834,
837 (8th Cir. 2002) (per curiam) (elements of res judicata under Missouri law); Vogt
v. Emmons, 158 S.W.3d 243, 247 (Mo. Ct. App. 2005) (res judicata renders judgment
conclusive between same parties as to all issues that might have been litigated).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-